Title: To Thomas Jefferson from Vivian Brooking, 29 April 1781
From: Brooking, Vivian
To: Jefferson, Thomas


Amelia, 29 Apr. 1781. Encloses “a Return of Men and Arms sent from this County to join Genl. Green in Feby. last.” Brooking having been sick at the time, the return is signed by Col. [James] Jenkins. The enclosed Return, dated 24 Feb. 1781 and signed “J Jenkins Colo. 2 B, A[melia] M[ilitia], lists 222 officers and men, 204 guns, 32 bayonets, 21 lbs. of powder, 24 lbs. of lead, 14 cartridge boxes, 3 wagons and teams.
